





THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER
THE SECURITIES LAWS OF ANY STATES IN THE UNITED STATES. THESE SECURITIES ARE
SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED
OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT AND THE APPLICABLE STATE SECURITIES
LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.


AMENDED AND RESTATED
SUBORDINATED CONVERTIBLE PROMISSORY NOTE


Note Series:
2019MA
 
 
Date of Note:
March 29, 2019
 
 
Principal Amount of Note:
$



For value received ENERGY FOCUS, INC., a Delaware corporation (the “Company”),
promises to pay to the undersigned holder or such party’s assigns (the “Holder”)
the principal amount set forth above with simple interest on the outstanding
principal amount at the rate of (i) from the date hereof until June 30, 2019, 5%
per annum, and (ii) thereafter until the Maturity Date, 10% per annum. Interest
shall commence with the date hereof and shall continue on the outstanding
principal amount until paid in full or converted. Interest shall be computed on
the basis of a year of 365 days for the actual number of days elapsed. All
unpaid interest and principal shall be due and payable upon request of the
Majority Holders on or after December 31, 2021 (the “Maturity Date”).
1.BASIC TERMS.
(a)    Series of Notes. This convertible promissory note (the “Note”) is issued
as part of a series of notes designated by the Note Series above (collectively,
the “Notes”) and issued in a single closing to certain persons and entities
(collectively, the “Holders”). The Company shall maintain a ledger of all
Holders.
(b)    Payments. All payments of interest and principal shall be in lawful money
of the United States of America, shall be made pro rata among all Holders and
shall be made at such place as the Holder indicates. All payments shall be
applied first to accrued interest, and thereafter to principal.
(c)    Prepayment. The Company may not prepay this Note prior to the Maturity
Date without the consent of the Holders of a majority of the outstanding
principal amount of the Notes (the “Majority Holders”).
2.    CONVERSION AND REPAYMENT.
(a)    Automatic Conversion. The outstanding principal amount of this Note and
any unpaid accrued interest (in total, the “Aggregate Outstanding Amount”) shall
automatically convert in whole





--------------------------------------------------------------------------------

 


without any further action by the Holder into the number of shares of the
Company’s Series A Convertible Preferred Stock (the “Preferred Stock”),
determined by dividing (x) the Aggregate Outstanding Amount of this Note by (y)
$0.67 (the “Conversion Rate”), on the first business day following the date on
which the Company’s stockholders approve the transactions contemplated herein,
including (A) the issuance of shares of the Company’s Common Stock upon the
conversion of the shares of Preferred Stock in excess of the number of shares of
Common Stock permitted by Rule 5635(d)(1)(B) or Rule 5635(b), as applicable, of
the Rules of the Nasdaq Stock Market, and (B) the increase in the number of
authorized and available shares of Preferred Stock pursuant to the Company’s
Certificate of Incorporation, as amended.
(b)    Procedure for Conversion. In connection with any conversion of this Note
into Preferred Stock, the Holder shall surrender this Note to the Company and
deliver to the Company any documentation reasonably required by the Company. 
Such conversion shall be deemed to have been effected as of the close of
business on the Automatic Conversion Date. The Company shall not be required to
deliver the Preferred Stock into which this Note may convert until the Holder
has surrendered this Note to the Company and delivered to the Company any such
documentation.  No fractional shares of Preferred Stock shall be issued to the
Holder upon the conversion of the Note. The Company shall round up the result of
the Conversion Rate to the nearest whole share. Provided that this Note has been
surrendered and such additional required documentation has been delivered, as
soon as practicable (but in no event more than 10 calendar days following the
Automatic Conversion Date), the Company shall deliver to the Holder,
certificates representing the number of shares of Preferred Stock issuable upon
such conversion registered in such name or names and such denomination or
denominations as the Holder shall have specified.
3.    EVENTS OF DEFAULT.
(a)    If there shall be any Event of Default (as defined below) hereunder, at
the option and upon the declaration of the Majority Holders and upon written
notice to the Company (which election and notice shall not be required in the
case of an Event of Default under subsection (ii) or (iii) below), this Note
shall accelerate and all principal and unpaid accrued interest shall become due
and payable. The occurrence of any one or more of the following shall constitute
an “Event of Default”:
(i)    The Company fails to pay timely any of the principal amount due under
this Note on the date the same becomes due and payable or any unpaid accrued
interest or other amounts due under this Note on the date the same becomes due
and payable;
(ii)    The Company files any petition or action for relief under any
bankruptcy, reorganization, insolvency or moratorium law or any other law for
the relief of, or relating to, debtors, now or hereafter in effect, or makes any
assignment for the benefit of creditors or takes any corporate action in
furtherance of any of the foregoing;
(iii)    An involuntary petition is filed against the Company (unless such
petition is dismissed or discharged within sixty (60) days under any bankruptcy
statute now or hereafter in effect, or a custodian, receiver, trustee or
assignee for the benefit of creditors (or other similar official) is appointed
to take possession, custody or control of any property of the Company);
(iv)    default in the obligation of the Company for borrowed money, other than
this Note, which shall continue for a period of sixty (60) days, or any event
that results in acceleration of the maturity of any indebtedness of the Company
under any note, indenture, contract, or agreement;
or





--------------------------------------------------------------------------------

 


(v)    any levy, seizure, attachment, lien, or encumbrance of or on the
Company’s property, other than those existing as of the date hereof, which is
not discharged by the Company within twenty (20) days.
(b)    In the event of any Event of Default hereunder, the Company shall pay all
reasonable attorneys’ fees and court costs incurred by the Holder in enforcing
and collecting this Note.
(c)    The obligations of the Company to pay the principal balance and interest
due to the Holder shall be absolute and unconditional and the Company shall make
such payment without abatement, diminution or deduction regardless of any cause
or circumstances whatsoever including, without limitation, any defense, setoff,
recoupment, or counterclaim which the Company may have or assert against the
Holder or any other person.
4.    MISCELLANEOUS PROVISIONS.
(a)    Waivers. The Company hereby waives demand, notice, presentment, protest
and notice of dishonor.
(b)    Further Assurances. The Holder agrees and covenants that at any time and
from time to time the Holder will promptly execute and deliver to the Company
such further instruments and documents and take such further action as the
Company may reasonably require in order to carry out the full intent and purpose
of this Note and to comply with state or federal securities laws or other
regulatory approvals.
(c)    Transfers of Notes. This Note may be transferred only upon its surrender
to the Company for registration of transfer, duly endorsed, or accompanied by a
duly executed written instrument of transfer in form satisfactory to the Company
to a party that provides to the Company a joinder agreement to the Note Purchase
Agreement dated March 29, 2019 entered into by the initial Holder hereof (the
“Purchase Agreement”), causing the transferee to agree and become entitled to
the terms, rights and conditions set forth therein, including without
limitation, making the representations set forth in Section 3.2 thereof.
Thereupon, this Note shall be reissued to, and registered in the name of, the
transferee, or a new Note for like principal amount and interest shall be issued
to, and registered in the name of, the transferee. Interest and principal shall
be paid solely to the registered holder of this Note. Such payment shall
constitute full discharge of the Company’s obligation to pay such interest and
principal.
(d)    Amendment and Waiver. Any term of this Note may be amended or waived with
the written consent of the Company and the Holder. In addition, any term of this
Note may be amended or waived with the written consent of the Company and the
Majority Holders. Upon the effectuation of such waiver or amendment with the
consent of the Majority Holders in conformance with this paragraph, such
amendment or waiver shall be effective as to, and binding against the holders
of, all of the Notes and the Company shall promptly give written notice thereof
to the Holder if the Holder has not previously consented to such amendment or
waiver in writing; provided that the failure to give such notice shall not
affect the validity of such amendment or waiver.
(e)    Governing Law. This Note shall be governed by and construed under the
laws of the State of Delaware, as applied to agreements among Delaware
residents, made and to be performed entirely within the State of Delaware,
without giving effect to conflicts of laws principles.
(f)    Binding Agreement. The terms and conditions of this Note shall inure to
the benefit of and be binding upon the respective successors and assigns of the
parties. Nothing in this Note, expressed





--------------------------------------------------------------------------------

 


or implied, is intended to confer upon any third party any rights, remedies,
obligations or liabilities under or by reason of this Note, except as expressly
provided in this Note.
(g)    Counterparts; Manner of Delivery. This Note may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, Uniform Electronic
Transactions Act or other applicable law) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.
(h)    Titles and Subtitles. The titles and subtitles used in this Note are used
for convenience only and are not to be considered in construing or interpreting
this Note.
(i)    Notices. All notices required or permitted hereunder shall be in writing
and shall be deemed effectively given: (i) upon personal delivery to the party
to be notified, (ii) when sent by confirmed electronic mail or facsimile if sent
during normal business hours of the recipient, if not, then on the next business
day, (iii) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (iv) one (1) day after deposit
with a nationally recognized overnight courier, specifying next day delivery,
with written verification of receipt. All communications to a party shall be
sent to the party’s address set forth on the signature page hereto or at such
other address(es) as such party may designate by ten (10) days’ advance written
notice to the other party hereto.
(j)    Delays or Omissions. It is agreed that no delay or omission to exercise
any right, power or remedy accruing to the Holder, upon any breach or default of
the Company under this Note shall impair any such right, power or remedy, nor
shall it be construed to be a waiver of any such breach or default, or any
acquiescence therein, or of or in any similar breach or default thereafter
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. It is
further agreed that any waiver, permit, consent or approval of any kind or
character by the Holder of any breach or default under this Note, or any waiver
by the Holder of any provisions or conditions of this Note, must be in writing
and shall be effective only to the extent specifically set forth in writing and
that all remedies, either under this Note, or by law or otherwise afforded to
the Holder, shall be cumulative and not alternative. This Note shall be void and
of no force or effect in the event that the Holder fails to remit the full
principal amount to the Company within five (5) calendar days of the date of
this Note.
(k)    Entire Agreement. This Note and the Purchase Agreement constitute the
full and entire understanding and agreement between the parties with regard to
the subjects hereof, and no party shall be liable or bound to any other party in
any manner by any representations, warranties, covenants and agreements except
as specifically set forth herein.
(l)    Exculpation among Holders. The Holder acknowledges that the Holder is not
relying on any person, firm or corporation, other than the Company and its
officers and Board members, in making its investment or decision to invest in
the Company.
(m)    Senior Indebtedness. The obligations evidenced by this Note are hereby
expressly subordinated in right of payment to the prior payment in full of all
of the Company’s obligations under that certain Loan and Security Agreement,
dated as of December 11, 2018, between Austin Financial Services, Inc. and the
Company (the “Senior Indebtedness”). Notwithstanding the foregoing, the Holder
shall be entitled to receive (a) equity securities of the Company from the
conversion of all or any part of the obligations evidenced by this Note, (b) any
note, instrument or other evidence of indebtedness which may be issued by the
Company in exchange for or in substitution of this Note, provided that such
note, instrument or other





--------------------------------------------------------------------------------

 


evidence of indebtedness is subordinated to the Senior Indebtedness on the same
terms and conditions as set forth in this Section 4(m) and (c) other payments
consented to in writing by holders of Senior Indebtedness.
(n)    Broker’s Fees. Each party hereto represents and warrants that no agent,
broker, investment banker, person or firm acting on behalf of or under the
authority of such party hereto is or will be entitled to any broker’s or
finder’s fee or any other commission directly or indirectly in connection with
the transactions contemplated herein. Each party hereto further agrees to
indemnify each other party for any claims, losses or expenses incurred by such
other party as a result of the representation in this subsection being untrue.
[Signature pages follow]







--------------------------------------------------------------------------------


 


The parties have executed this AMENDED AND RESTATED SUBORDINATED CONVERTIBLE
PROMISSORY NOTE as of the date first noted above.


 
COMPANY:
 
 






Energy Focus, Inc.
 
 
 
By:
/s/ James Tu
 
 
 
 
 
Name:
James Tu
 
 
Title:
Chairman of the Board, Chief Executive Officer and President
 
 
 
 
E-mail:
jtu@energyfocus.com
 
 
 
Address:
32000 Aurora Road – Suite B
 
 
Solon, Ohio 44139
 
 
 





SIGNATURE PAGE TO
ENERGY FOCUS, INC.
SUBORDINATED CONVERTIBLE PROMISSORY NOTE





--------------------------------------------------------------------------------

 


The parties have executed this SUBORDINATED CONVERTIBLE PROMISSORY NOTE as of
the date first noted above.


 
HOLDER (if an entity):
 
 
Name of Holder:
 
 
 
 
By:
 
 
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
E-mail:
 
 
 
 
Address:
 
 
 
 
 
 
 



 
HOLDER (if an individual):
 
 
Name of Holder:
 
 
 
 
 
Signature:
 
 
 
 
E-mail:
 
 
 
 
Address:
 
 
 
 
 
 
 





SIGNATURE PAGE TO
ENERGY FOCUS, INC.
SUBORDINATED CONVERTIBLE PROMISSORY NOTE



